      Case 1:19-cv-00185 Document 173 Filed on 08/19/21 in TXSD Page 1 of 1
                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                         August 19, 2021
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                    Nathan Ochsner, Clerk

                          BROWNSVILLE DIVISION

RUBEN GUTIERREZ, et al,                 §
                                        §
         Plaintiffs,                    §
VS.                                     §     CIVIL NO. 1:19-CV-185
                                        §
LUIS V SAENZ, et al,                    §
                                        §
         Defendants.                    §

                             FINAL JUDGMENT

       The Court DISMISSES and DENIES all of Ruben Gutierrez’s (“Gutierrez”)
DNA claims in this matter with the exception of the Court’s March 23, 2021
declaratory judgment concluding that giving a defendant the right to a successive
habeas petition for innocence of the death penalty under Texas Code of Criminal
Procedure Article 11.071 § 5(a)(3) but then denying him DNA testing under Texas
Code of Criminal Procedure Article 64.03(a)(C)(2)(A) unless he can demonstrate
innocence of the crime is fundamentally unfair and offends procedural due process.
Gutierrez’s claims regarding the execution procedures as outlined in his Amended
Complaint are now moot. The Court therefore DISMISSES Gutierrez’s execution
procedures claims WITH PREJUDICE.


       SIGNED this 19th day of August 2021.


                                        ___________________________________
                                        Hilda Tagle
                                        Senior United States District Judge




1/1
